COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Nexion Health at Beechnut, Inc. D/B/A Beechnut Manor

Appellate case number:   01-15-00327-CV

Trial court case number: 404,607-401

Trial court:             Probate Court No 1 of Harris County

       Relator’s Emergency Motion to Stay is GRANTED. The January 20, 2015 Order
Granting Plaintiff’s Motion to Compel Discovery and the April 6, 2015 Order Denying
Defendant’s Motion for Reconsideration and Granting Plaintiff’s Motion to Compel Discovery
are STAYED, pending resolution of the petition for writ of mandamus.
        The Court REQUESTS a response to the petition for writ of mandamus from the Real
Party in Interest. The response, if any, is due within 14 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: April 10, 2015